DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Specification
The disclosure is objected to because labeled para. 0073 recites: "Examples of arcuate surfaces include radial, elliptical, polynomial surfaces, etc." It appears as though "polygonal surfaces" was meant to be recited instead of "polynomial surfaces" as "polynomial surfaces" are not commonly known or understood in the art. Further explanation or appropriate correction is required.
Additionally, the lengthy specification has not been checked to the extent necessary to determine the presence of all such possible minor errors. Applicant’s cooperation is requested in correcting any errors of which Applicant may become aware.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over Heusler (US 3,585,741) in view of Brodersen (US 1,927,818).

With respect to claim 1, Heusler discloses a tool bit for use with a blade assembly of a grading machine, the tool bit comprising:
an at least partially cylindrical shank portion (including 4 and the "shank") defining a longitudinal axis, a free end and a perimeter, at least one anti-rotation feature (including 5) on the perimeter extending to the free end and a cross-hole (9) defining a cross-hole axis along which the cross-hole extends through the shank portion; and
a working portion (including portion labeled 14 in Fig. 1) extending downwardly (when positioned as such) axially from the shank portion;
wherein the working portion includes a rear region, a front working region defining a width with a midpoint, a first side region and a second side region (see Fig. 1), and the cross-hole axis passes through the width of the front working region when projected onto a plane perpendicular to the longitudinal axis (see Figs. 1-4).

Heusler does not explicitly disclose the working portion forming at least a partially polygonal perimeter and the first side region and the second side region defining an angle of extension measured in a plane perpendicular to the longitudinal axis. Brodersen teaches a tool bit comprising:
a shank portion (including 11) defining a longitudinal axis; and
a working portion (including 15) extending downwardly axially from the shank portion;
wherein the working portion includes a rear region (lower region as seen in Fig. 3), a front working region (upper region as seen in Fig. 3; including 17) defining a width with a midpoint (through 17 and center 19 as seen in Fig. 3), a first side region and a second side region (respective sides shown in Fig. 3), forming at least a partially polygonal perimeter (see Fig. 3), and the first side region and the second side region define an angle of extension measured in a plane perpendicular to the longitudinal axis, such that the angle of extension forms a wider front working region (between lateral 19s or 21s) than rear region (at lower 19 or 23). Brodersen also teaches the front working region including a first angled surface and a second angled surface forming a first included angle with the first angled surface projected along the longitudinal axis onto a plane perpendicular to the longitudinal axis ranging from 130 degrees to 180 degrees (see Fig. 3, wherein selected surface of said front working region are shown "forming" such an angle). Further, it is noted that continuous angled arcuate surfaces (as shown), which meet at stationary or turning points, have included and excluded angles of 180 degrees, which are in the range as claimed
Heusler and Brodersen are analogous because they both disclose tool bits for earth working. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the tool bit of Heusler with the working portion geometry means as taught by Brodersen in order to prolong the working life of the tool bit. (See Brodersen, p. 1, lines 44-57.)

With respect to claim 2, Heusler discloses the shank portion including a cylindrical configuration defining a circumferential direction and a radial direction and the rear region at least partially forms a right angle with the radial direction in a plane perpendicular to the longitudinal axis, the cross-hole (9) having a cylindrical configuration defining a cylindrical axis passing perpendicularly through the longitudinal axis of the shank portion, and the cross-hole axis passes through the midpoint of the width of the front working region when projected onto a plane perpendicular to the longitudinal axis (see Figs. 1-4).
Further, Brodersen teaches the at least partially polygonal perimeter (having several straight sides) of the tool bit including two oblique side edges (see Fig. 3). Also, see Figure A in the 'Response to Arguments' below. Additionally, it is noted that the previously cited prior art of Pogue (US 2,062,232) explicitly teaches a tool bit (including 8) having a cross-section which is a trapezoid and having a wider font working region than rear region (see figures).

With respect to claims 4 and 5, Brodersen teaches the front working region including a third angled surface forming a first external angle with the second angled surface projected along the longitudinal axis onto a plane perpendicular to the longitudinal axis ranging from 150 to 180 degrees; and the front working region further comprising a fourth angled surface forming a second included angle with the third angled surface projected along the longitudinal axis onto a plane perpendicular to the longitudinal axis ranging from 150 to 180 degrees (see Fig. 3, wherein selected surface of said front working region are shown "forming" such angles). Again, it is noted that continuous angled arcuate surfaces (as shown), which meet at stationary or turning points, have included and excluded angles of 180 degrees, which are in the range as claimed.

With respect to claim 6, Heusler discloses the first side region or second side region including a first drafted side surface (see Fig. 1) configured capable of improving penetration of the tool bit in use, and Brodersen teaches the first side region or second side region including a first drafted side surface (see Fig. 2) configured capable of improving penetration of the tool bit in use, but neither explicitly discloses the front working region including an arcuate surface defining a radius of curvature in a plane perpendicular to the longitudinal axis ranging from 50 mm to 65 mm. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the claimed length in the device, since it has been held that changes in size only involve routine skill in the art. See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955). In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).

With respect to claim 7, Heusler shows the working portion being conical (see Fig. 1), such that the rear region, the first side region, the second side region, and the front region all form draft angles with the longitudinal axis, measured in a plane containing the radial direction and the longitudinal axis, ranging from 0 to 30 degrees (see Fig. 1). Additionally, Brodersen teaches the rear region forming a first draft angle with the longitudinal axis measured in a plane containing the radial direction and the longitudinal axis, ranging from 0 to 40 degrees (see Figs. 1, 4, 7), the first side region forming a second draft angle with the longitudinal axis measured in a plane containing the radial direction and the longitudinal axis, ranging from 0 to 40 degrees (see Fig. 2), the second side region forming a third draft angle with the longitudinal axis measured in a plane containing the radial direction and the longitudinal axis, ranging from 0 to 40 degrees (see Fig. 2), and the front working region forming a fourth draft angle with the longitudinal axis measured in a plane containing the radial direction and the longitudinal axis, ranging from 0 to 30 degrees (see Figs. 1, 4, 7).

With respect to claim 8, Brodersen teaches the angle of extension ranging from 0 to 50 degrees (see Fig. 3).


Response to Arguments
Applicant's arguments filed 2/14/2022 with respect to the claims have been fully considered but they are not persuasive.

Applicant argues Brodersen does not teach the claimed angle(s) of the front working region: "In Brodersen, either the front working region lacks angled working surfaces such as shown in FIG. 4 within the claimed range of range of 130 degrees to 180 degrees as recited in claim 1 or within range of 150 degrees or 180 degrees as recited in claims 4 and 5. If reversed, the rear region is wider than the front working region as shown in FIG. 7." (See Remarks of 2/14/2022, labeled p. 9.) Further regarding the teachings of Brodersen, Applicant argues: "The angle is less than 20 degrees and one skilled in the art would not change it so drastically to be within the claimed ranges." (See Remarks of 2/14/2022, labeled p. 12.)
Applicant's argument is unpersuasive because although the claims are given their broadest reasonable interpretation in light of the specification, limitations from the drawings (i.e. as shown in FIG. 4) are not read into the claims, and as such, the claimed ranges are considered to be shown by Brodersen, since the arcuate surfaces of the indicated front working region (see below) meet at a turning point where the surfaces form an angle of 180 degrees. Applicant's argument citing an annotated angle of less than 20 degrees in Brodersen is unpersuasive because it relies on a specific measurement of lines tangent to specific parts of surfaces as selected by Applicant for argument, whereas the arcuate surfaces of Brodersen have many other portions wherein tangent lines thereof form angles which are within the claimed range.



    PNG
    media_image1.png
    650
    650
    media_image1.png
    Greyscale

Figure A. Annotated Figure 3 of Brodersen (US 1,927,818).


In response to Applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). In this case, the motivation given was "to prolong the working life of the tool bit," as set forth in the Non-Final Rejection of 9/30/2021, the Final Rejection of 12/24/2021, and the rejection above. See Brodersen, p. 1, lines 44-57, which supports this motivation. Applicant's arguments fail to address this motivation which was also previously stated in the 'Response to Arguments' in the Final Rejection of 12/24/2021. Further, as also previously stated, modifying Heusler with working portion geometry as taught by Brodersen would not change the basic principle of digging and excavating under which Heusler was designed to operate because Brodersen teaches a similar tooth for digging and excavating.

Applicant's arguments regarding modification of Brodersen (see Remarks of 2/14/2022, labeled p. 10) are unpersuasive because Brodersen was not modified in the Final Rejection of 12/24/2021 or the rejection above.

In response to Applicant's arguments against the references individually (e.g. Heusler not showing the claimed working portion geometry), one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Applicant argues: "The Office's rebuttal arguments do not address that lack of motivation or the vitiation of the intended performances of the rib 17 as it would essentially not be a rib with the intended functions as explained above." (See Remarks of 2/14/2022, labeled p. 11.)
Applicant's argument is unpersuasive because Applicant's alleged lack of motivation was specifically addressed in labeled para. 16 in the Final Rejection 12/24/2021. Additionally, as noted above, Applicant's arguments regarding modification of Brodersen are not germane to the given rejections because Brodersen was not modified in the Final Rejection of 12/24/2021 or the rejection above.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joel F. Mitchell whose telephone number is (571)272-7689. The examiner can normally be reached 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on (571)272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/THOMAS B WILL/Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                                        

/JFM/7/30/22wn